Citation Nr: 0933507	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a back injury with arthritis of the 
thoracolumbar spine.

2.  Entitlement to an initial separate disability rating in 
excess of 10 percent for right leg L5 radiculopathy 
associated with the residuals of back injury with arthritis 
of the thoracolumbar spine.

3.  Entitlement to total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to 
November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2005 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a rating in excess of 10 percent 
disabling for the Veteran's service connected back 
disability.  While the matter was on appeal, the RO via a 
Decision Review Officer decision granted service connection 
for right leg L5 radiculopathy as a separate manifestation of 
the back disorder and assigned an initial 10 percent rating.  
This is before the Board as part and parcel of the increased 
rating for the back disorder.

The Veteran has also raised an inferred claim for TDIU, 
having alleged that the lumbar spine condition has rendered 
him unemployable.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  In 
this case, the appellant filed a claim for TDIU, therefore, 
the issue is raised by the record.  As such, the issue is 
properly before the Board.  

The Veteran has raised a secondary claim for service 
connection for a skin irritation of his back secondary to his 
service-connected lumbar spine condition, specifically due to 
irritation from the back brace he uses.  This matter is 
referred to the RO for further consideration.  

In April 2008, the Veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
at the RO; a copy of the hearing transcript is in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board finds it is necessary to remand this matter to 
afford proper adjudication of this matter.  The most recent 
VA examination was conducted in September 2006, and the 
Veteran's representative in the August 2009 brief has 
referred to this examination as being outdated.  The 
representative also argued that the examination did not 
properly address the severity of the Veteran's condition by 
failing to properly discuss flare-ups, alleging that the 
Veteran is in a constant state of flare-up.  The September 
2006 examination report is noted to have indicated that the 
Veteran has no history of incapacitating episodes or flare-
ups.  

The representative at page 15 of the April 2008 
videoconference hearing testimony has argued that the private 
medical evidence submitted by the Veteran, which includes 
records up to 2008, provides sufficient evidence to grant 
increased ratings for the lumbar spine disorder and the 
separately rated right leg radiculopathy, specifically 
requesting a 60 percent rating for the lumbar spine and a 
separate 30 percent rating for the right leg radiculopathy 
and also argues that the evidence supports a TDIU grant.  

The private evidence recently submitted, which includes 
medical records from March 2008 describing limited 
flexibility of the lumbar spine and persistent burning and 
numbness affecting the right foot, does raise the possibility 
that the Veteran has worsening symptoms than that 
demonstrated in the September 2006 examination which showed a 
full range of motion in all planes except for flexion, which 
at 80 degrees would still be noncompensable according to the 
applicable criteria.  However, the private medical evidence 
fails to quantify the amount to which motion is limited and 
is otherwise not adequate for the purpose of determining 
whether the criteria for higher ratings have been met for the 
lumbar spine disorder or radiculopathy.  

The Veteran's testimony at his April 2008 hearing also 
suggests that his symptoms have worsened, as he describes 
constant moderate to severe pain in the right foot and 
alleges that his back condition now causes him mostly to be 
limited to sitting or standing upright or lying flat on his 
back at pages 5 through 7 of his testimony.  

In light of the amount of time that has passed and the 
receipt of additional medical and lay evidence showing 
current symptoms that may be more severe than those 
documented in September 2006, a VA examination is indicated 
to address the current severity of his lumbar spine symptoms 
and right leg radiculopathy.  To ensure that the record 
reflects the current severity of the Veteran's condition, the 
Board finds that a more contemporaneous examination is needed 
to properly evaluate the service-connected disability under 
consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the Veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in 2006.

A review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.  The evidence 
presently is contradictory as to whether the Veteran is 
unemployable due to his back problems.

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  The Veteran should also be notified 
of the evidence necessary to establish the effective date of 
the award should his claim be granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice, supra.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable 
due to a disability for which an increased rating is sought, 
then part and parcel with the increased rating claim is the 
issue whether a TDIU is warranted as a result of that 
disability.  Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  As to the issue of TDIU, send a VA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-schedular 
basis.  This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 3.159(b).  This letter 
should also comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date. 

2.  The AOJ must send the appellant a 
corrective notice, that explains (1) that 
he can submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

(b) The notice must also (1) inform him 
of what he needs to provide; and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

3.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for his back disorder and 
right leg radiculopathy since 2008.  
After securing the necessary release(s), 
the AOJ should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the Veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2008).

4.  The AOJ should schedule the Veteran 
for a VA orthopedic examination, by the 
appropriate specialist, in order to 
determine the nature and severity of his 
service-connected back disorder with 
arthritis.  The examiner should be 
provided with the Veteran's claims folder 
and a copy of this Remand and should 
review the Veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The examiner 
should specifically comment on all 
manifestations and symptoms produced by 
the service- connected disability in 
conjunction with the AMIE criteria.  The 
examiner must detail what orthopedic 
symptoms and manifestations are related 
to the Veteran's service-connected back 
disorder.  

Readings should be obtained concerning 
the Veteran's range of motion of the 
lumbar spine and any limitation of 
function of the parts affected by 
limitation of motion.  The examiner 
should also be asked to include the 
normal ranges of motion of the lumbar 
spine.  Additionally, the examiner should 
be requested to determine whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.  The examiner should also 
identify whether or not the Veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should comment on the effect 
of the Veteran's service-connected spinal 
disability and right leg radiculopathy 
and any other manifestations of this 
disability on his ability to obtain and 
maintain substantial gainful employment.  

The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

5.  The AOJ should schedule the Veteran 
for a VA neurological examination, by the 
appropriate specialist, in order to 
determine the nature and severity of his 
service-connected right L5 radiculopathy.  
The examiner should be provided with the 
Veteran's claims folder and a copy of 
this Remand and should review the 
Veteran's medical history prior to 
conducting the examination.  Any 
neurological tests and studies deemed 
necessary should be accomplished at this 
time. 

The examiner should specifically comment 
on all manifestations and symptoms 
produced by the service-connected 
disability.  The neurological examiner 
should report whether the service-
connected spinal disability results in 
neuritis, neuralgia, or partial or 
complete paralysis of any nerve that has 
been shown to be affected by this 
disability, including but not limited to 
the L5 right leg radiculopathy.  The 
examiner should describe the severity of 
such symptomatology, as well as the area 
and function affected in conjunction with 
the AMIE criteria.  

The examiner should comment on the effect 
of the Veteran's service-connected spinal 
disability and right leg radiculopathy 
and any other manifestations of this 
disability on his ability to obtain and 
maintain substantial gainful employment.  

The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

6.  The AOJ should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the 
requested reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Thereafter, the AOJ should 
readjudicate the Veteran's increased 
ratings claims, to include entitlement to 
a TDIU.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



